Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 1 of 10              PageID #: 112




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   VALERIE SUMMER,                               CIV. NO. 20-00374 JMS-WRP

                Plaintiff,                       ORDER DENYING DEFENDANT’S
                                                 MOTION TO DISMISS FOR
          vs.                                    FAILURE TO STATE A CLAIM,
                                                 ECF NO. 9
   AMERICAN SAVINGS BANK, F.S.B.,

                Defendant.


        ORDER DENYING DEFENDANT’S MOTION TO DISMISS FOR
               FAILURE TO STATE A CLAIM, ECF NO. 9

                                 I. INTRODUCTION

                On August 21, 2020, Plaintiff Valerie Summer (“Summer” or

   “Plaintiff”) filed suit against her former employer, American Savings Bank, F.S.B.

   (“ASB” or “Defendant”), in Hawaii state court. ECF No. 1-1. Summer advanced

   a single claim under Hawaii Revised Statutes (“HRS”) § 378-2(a)(7) alleging that

   ASB discriminated against her by prohibiting her from breastfeeding at the

   workplace. Id. at PageID ## 5-6. Pursuant to 28 U.S.C. § 1332, ASB removed the

   case to this court based on diversity of citizenship. ECF No. 1. ASB now moves

   to dismiss, arguing that disallowing breastfeeding at the workplace is not

   discriminatory conduct under § 378-2(a)(7). ECF No. 9-1 at PageID # 36; ECF

   No. 13 at PageID ## 6-8. But because § 378-2(a)(7) unambiguously prohibits
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 2 of 10                        PageID #: 113




   employers from discharging or penalizing “a lactating employee because the

   employee breastfeeds or expresses milk at the workplace,” ASB’s Motion to

   Dismiss is DENIED.

                                       II. BACKGROUND 1

                  ASB is a for-profit corporation based in Hawaii. ECF No. 1 at

   PageID # 3. Summer is a former resident of Hawaii and former employee of ASB.

   Id. at PageID ## 2-3. ASB hired Summer as a Digital Transformation Manager on

   May 20, 2019. ECF No. 1-1 at PageID # 5. Prior to her hiring, in April 2019,

   Summer informed ASB that she was breastfeeding and requested to work 20 hours

   per week at the workplace and 20 hours per week from home to accommodate her

   breastfeeding schedule. Id. ASB denied this accommodation but allowed Summer

   to begin employment on a part-time basis, working 25 hours per week in the office.

   Id. In May 2019, Summer discovered that her baby was rejecting expressed milk

   from a bottle, requiring her to breastfeed directly. Id. at PageID # 6. Summer’s

   part-time work schedule allowed her to do so. Id.

                  In October 2019, ASB informed Summer that she must either begin

   working full-time at the workplace or resign. Id. Because her baby was rejecting

   expressed milk, Summer agreed to work full-time provided that ASB allow her to



          1
           For the purposes of this order, the court accepts the facts plead in the Complaint as true.
   See Keates v. Koile, 883 F.3d 1228, 1234 (9th Cir. 2018).
                                                    2
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 3 of 10            PageID #: 114




   breastfeed at the workplace. ECF No. 12-1 at PageID # 82. Summer explained

   that her husband would be able to drop off their baby at the ASB campus two to

   three times per day for feeding. ECF No. 1-1 at PageID # 6.

                ASB rejected Summer’s request as unreasonable because ASB’s

   workplace is a “secured facility, and non-teammates, including [infants] are not

   permitted in secure areas.” Id. Instead, ASB told Summer, she could “take

   reasonable break time” to breastfeed her baby outside of the workplace, “wherever

   that may be.” ECF No. 9-1 at PageID # 37. Plaintiff “advised [ASB] that she was

   being forced to resign” and proceeded to submit her resignation. ECF No. 1-1 at

   PageID # 6. At an unspecified date after her resignation, Summer permanently

   relocated from Hawaii to Germany. ECF No. 1 at PageID # 2.

                On February 27, 2020, Summer filed a complaint with the Hawaii

   Civil Rights Commission (“HCRC”) alleging that ASB had discriminated against

   her by prohibiting her from breastfeeding in the workplace. ECF No. 1-1 at

   PageID # 6. Summer later withdrew the complaint, preferring to pursue her claim

   through court action. Id. at PageID # 9. On July 22, 2020, HCRC closed

   Summer’s case and issued her a right to sue letter. Id.

                On August 21, 2020, Plaintiff filed suit in the Circuit Court of the

   First Circuit, State of Hawaii. ECF No. 6-2 at PageID # 23. Prior to service of the

   Complaint, ASB then filed a Notice of Removal to this court based on diversity of

                                             3
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 4 of 10                PageID #: 115




   citizenship under 28 U.S.C. § 1332. ECF No. 1 at PageID ## 2-3. On September

   25, 2020, ASB filed its Motion to Dismiss for Failure to State a Claim, ECF No. 9.

   Summer filed her Response on November 9, 2020, ECF No. 12, and ASB filed its

   Reply on November 23, 2020, ECF No. 13. This Motion is decided without a

   hearing pursuant to Local Rule 7.1(c).

                                 III. LEGAL STANDARD

                Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

   for “failure to state a claim upon which relief can be granted.” A Rule 12(b)(6)

   dismissal is proper when there is either a “lack of a cognizable legal theory or the

   absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital

   Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

                “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs,

   521 F.3d 1061, 1065 (9th Cir. 2008). This tenet—that the court must accept as true

   all of the allegations contained in the complaint—“is inapplicable to legal

   conclusions,” and “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

                                               4
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 5 of 10            PageID #: 116




   (citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. (citing

   Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

   “the mere possibility of misconduct” do not show that the pleader is entitled to

   relief. Id. at 679.

                                    IV. DISCUSSION

                 Plaintiff brings a single claim of “unlawful discrimination” under

   HRS § 378-2(a)(7), arguing that ASB “constructively discharged” and “penalized”

   her by refusing to allow her to breastfeed at the workplace. ECF No. 1-1 at

   PageID # 6. More specifically, Plaintiff alleges that “[h]ad [she] not been a

   breastfeeding mother who expressed a desire to breastfeed at the workplace, she

   would not have been be forced to resign.” ECF No. 12-1 at PageID # 85.

                 HRS § 378-2(a)(7) makes it an unlawful discriminatory practice:

                 For any employer or labor organization to refuse to hire
                 or employ, bar or discharge from employment, withhold
                 pay from, demote, or penalize a lactating employee
                 because the employee breastfeeds or expresses milk at
                 the workplace. For purposes of this paragraph, the term
                 “breastfeeds” means the feeding of a child directly from
                 the breast.

   HRS § 378-2(a)(7) (emphasis added).



                                             5
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 6 of 10                       PageID #: 117




                  A plaintiff can proceed on a claim under the anti-discrimination

   provisions of HRS § 378-2 by alleging facts demonstrating direct or circumstantial

   evidence that a discriminatory reason more likely than not motivated the

   defendant’s conduct. Shoppe v. Gucci Am., Inc., 94 Haw. 368, 378, 14 P.3d 1049,

   1059 (2000); Wigent v. Sci. Applications Int’l Corp., 19 F. Supp. 3d 1012, 1026

   (D. Haw. 2014). Here, Summer plausibly alleges direct evidence of discrimination

   in that that ASB explicitly prohibited her from breastfeeding in the workplace. 2

   See Shoppe, 94 Haw. at 378, 24 P.3d at 1059; Coghlan v. Am. Seafoods Co., LLC,

   413 F.3d 1090, 1094-95 (9th Cir. 2005) (explaining that direct evidence is

   “evidence which, if believed, proves the fact of discriminatory animus without

   inference or presumption,” such as directly discriminatory actions taken by the

   employer).

                  For the purposes of this Motion, ASB does not dispute that it

   prohibited Plaintiff from breastfeeding in the workplace or that she resigned as a


          2
             In their briefing, the parties discuss the McDonnell Douglas burden-shifting framework
   at length. Although the Hawaii Supreme Court has adopted the McDonnell Douglas framework
   to address discrimination claims under HRS § 378-2, see Hac v. Univ. of Haw., 102 Haw. 92,
   101, 73 P.3d 46, 55 (2003), that framework “‘is inapplicable where,’” as here, “‘the plaintiff
   [alleges] direct evidence of discrimination.’” Adams v. CDM Media USA, Inc., 135 Haw. 1, 24,
   346 P.3d, 70, 93 n.25 (quoting Trans World Airlines, Inc. v. Thurston, 469 U.S. 111 (1985)).
   Additionally, the McDonnell Douglas framework is a tool to assist plaintiffs at the summary
   judgment stage, see Costa v. Desert Palace, Inc., 299 F.3d 838, 854055 (9th Cir. 2002), and need
   not be satisfied at this motion-to-dismiss stage. See, e.g., Swierkiewicz v. Sorema, N.A., 534 U.S.
   506, 511 (2002) (“[The Supreme Court] has never indicated that the requirements for
   establishing a prima facie case under McDonnell Douglas also apply to the pleading standard
   that plaintiffs must satisfy in order to survive a motion to dismiss.”).

                                                   6
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 7 of 10                     PageID #: 118




   result. 3 Instead, ASB disputes whether disallowing breastfeeding in the workplace

   constitutes discriminatory conduct under § 378-2(a)(7). Thus, resolution of the

   Motion turns entirely on interpretation of the statute. Put another way, if

   prohibiting breastfeeding at the workplace is impermissible under the statute, then

   ASB discriminated against Summer by doing so.4

                 There is currently no case law interpreting § 378-2(a)(7). Hawaii

   Supreme Court precedent provides, however, that “the fundamental starting point

   for statutory interpretation is the language of the statute itself.” State v. Abihai,

   146 Haw. 398, 408, 463 P.3d 1055, 1065 (2020). “[W]here the statutory language

   is plain and unambiguous, [the court’s] sole duty is to give effect to its plain and

   obvious meaning.” Id.; see also Carcieri v. Salazar, 555 U.S. 379, 387 (2009)

   (explaining that if statutory text is “plain and unambiguous,” courts must “apply

   the statute according its terms”). But when construing an ambiguous statute, “the

   meaning of the ambiguous words may be sought by examining the context, with

   which the ambiguous words, phrases, and sentences may be compared” and by




          3
             ASB does, however, dispute that Summer was told she had to resign if she did not
   return to the workplace full-time in October 2019. ECF No. 13 at PageID # 103 n.4.
          4
            Summer claims that ASB constructively discharged and penalized her by refusing to
   allow her to breastfeed at the workplace. To plead constructive discharge, a plaintiff must
   plausibly show that the defendant’s discriminatory acts caused working conditions to become “so
   intolerable that a reasonable person in the employee’s position would have felt compelled to
   resign.” Green v. Brennan, 136 S. Ct. 1769, 1776 (2016) (quotation marks and citation omitted).
                                                  7
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 8 of 10           PageID #: 119




   looking to “extrinsic aids” such as legislative history. Castro v. Melchor, 142

   Haw. 1, 11, 414 P.3d 53, 63 (2018) (quotation and citation omitted).

                Here, the statutory language is unambiguous. Section 378-2(a)(7)

   protects lactating employees from being discharged or otherwise discriminated

   against “because” they “breastfeed[] or express breastmilk at the workplace.”

   HRS § 378-2(a)(7) (emphasis added). That is, breastfeeding at the workplace is a

   protected activity under the statute. Cf. Shoppe, 94 Haw. at 377, 14 P.3d at 1058

   (explaining that based on identical language, HRS § 378-2 prohibits employers

   from discharging an individual because of their age); Wigent, 19 F. Supp. 3d at

   1027-28 (explaining that prohibiting married employees from working in the same

   department is per se discrimination on the basis of marital status under HRS 378-

   2(a)(1)).

                Based on the Complaint’s allegations, ASB violated this unambiguous

   provision by prohibiting Summer from breastfeeding at the workplace. ASB notes

   that Summer “does not allege . . . that ASB failed to provide accommodations for

   her to express breastmilk at the office.” ECF No. 13 at PageID # 99 n.3. But

   because Summer’s baby was rejecting drinking from a bottle, her only realistic

   option to feed her child was to breastfeed directly. Thus, by allegedly requiring

   Summer to “work full-time or resign,” while denying her the option to breastfeed




                                            8
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 9 of 10                   PageID #: 120




   in the workplace, ASB impermissibly barred her from engaging in any form of

   protected activity under § 378-2(a)(7).5

                 ASB puts forth a variety of entirely unpersuasive arguments in an

   attempt to circumvent the unambiguous meaning of § 378-2(a)(7). First, ASB

   argues that Summer never engaged in protected activity because she never actually

   breastfed at the workplace, but only expressed a desire to do so. ECF No. 13 at

   PageID # 100. This is nonsensical. ASB cannot escape liability for discrimination

   by prohibiting the protected activity altogether.

                 ASB also attempts to argue that because a separate statutory

   provision, HRS § 378-92, requires employers to provide reasonable time and a

   location for employees to express breastmilk, it would be inconsistent to read

   § 378-2(a)(7) as requiring employers to allow breastfeeding at the workplace at all.

   ECF No. 13 at PageID ## 96-99. But specific requirements related to

   accommodations for expressing breastmilk are in no way inconsistent with the

   unambiguous protection that § 378-2(a)(7) extends to employees who breastfeed

   (or wish to do so) at the workplace.

                 Finally, ASB devotes considerable argument to the legislative history

   of § 378-92. But legislative history is irrelevant where, as here, the statutory text is


          5
            The court need not and does not address whether a prohibition on breastfeeding in the
   workplace would violate § 378-2(a)(7) where expressing breastmilk in the workplace remained a
   viable option.
                                                 9
Case 1:20-cv-00374-JMS-WRP Document 17 Filed 12/07/20 Page 10 of 10                PageID #:
                                    121



 plain and unambiguous. See Bostock v. Clayton Cnty., 140 S. Ct. 1731, 1749

 (2020) (explaining that legislative history “has no bearing” where statutory

 language is unambiguous and that “it is ultimately the provisions of those

 legislative commands rather than the principal concerns of our legislators by which

 we are governed.”) (quotation and citation omitted)

                                  V. CONCLUSION

              Summer has stated a plausible discrimination claim under HRS § 378-

 2(a)(7) based on ASB’s refusal to allow her to breastfeed at the workplace.

 Accordingly, ASB’s Motion to Dismiss is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, December 7, 2020.


                                                     /s/ J. Michael Seabright
                                                    J. Michael Seabright
                                                    Chief United States District Judge




 Summer v. Am. Savings Bank, F.S.B., Civ. No. 20-00374 JMS-WRP, Order Denying Defendant’s
 Motion to Dismiss, ECF No. 9.

                                           10
